DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-7,11,14-16,  and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Nampy (US20170225764).
With respect to claim 1 Nampy discloses (figure 2) an acoustic panel comprising:
A perforated first skin (22 in figure 2);
A second skin(24); and 
A core including a first wall (one of 36 in figure 5) a second wall (different 36 in figure 5) and a stiffener (50);
the core forming a plurality of cavities (42) that extend vertically between the perforated first skin and the second skin and that extend laterally between the first wall and the second wall, the plurality of cavities including a first cavity; and 
the stiffener projecting into the first cavity and connected to the first wall and the second wall.
With respect to claim 2 Nampy further discloses wherein one or more perforations (30) in the perforated first skin are fluidly coupled with the first cavity.

With respect to claim 4 Nampy further discloses wherein the core further includes a plurality of baffles and a plurality of septums, the plurality of baffles including a first baffle and a second baffle, and the plurality of septums include a first septum; 
The plurality of baffles (38) are arranged in a longitudinal linear array, each of the plurality of baffles is connected to and extends laterally between the first wall and the second wall, and the first cavity extends longitudinally between the first baffle and the second baffle;
The plurality of septa (40) are arranged in a longitudinal linear array, each of the plurality of septa is connected to and extends laterally between the first wall and the second wall, the first septum is disposed between the first baffle and the second baffle, and the first septum divides the first cavity into fluidly coupled first and seconds sub cavities. 
With respect to claim 5 Nampy further discloses (see figures 2 and 5) wherein the stiffener (50) projects partially into the first sub cavity and is between the first baffle and the first septum.
With respect to claim 6 Nampy further discloses  wherein the stiffener (50) is connected to and extends laterally along the perforated first skin between the first wall and the second wall (by nature of projecting from either of the first wall or second wall and being the full height this is the case).
With respect to claim 7 Nampy further discloses wherein the stiffener (50 see figure 5) is arranged perpendicular to the first wall (projkects out in a perpendicular rmanner as seen in firgu e5) and the perforated first skin (also the case due to the perpendicular intersection otf the vertical wall and the horizontal skin).

With respect to claim 14 Nampy further discloses wherein the core comprises fiber reinforced composite material (paragraph 63).
With respect to claim 15 Nampy (claim 18) further discloses wherein the perforated first skin, the second skin and the core form a component of an aircraft propulsion system.
With respect to claim 16 Nampy further discloses an acoustic panel comprising:
A first skin (22 in figure 2);
A second skin(24); and 
A core including a first wall (one of 36 in figure 5) a second wall (different 36 in figure 5) and a stiffener (50);
The core forming a plurality of cavities (42) that extend vertically between the first skin and the second skin and that extend laterally between the first wall and the second wall, the plurality of cavities including a first cavity; and 
The stiffener projecting partially into the first cavity (see figure 5);
Wherein an aperture extends longitudinally through the stiffener (see figure 5); and 
Wherein one or more perforations in the first skin are fluidly coupled with the first cavity.
With respect to claim 18 Nampy further discloses wherein the stiffener is connected to and extends laterally along the first skin between the first wall and the second wall (figure 5).
With respect to claim 19 Nampy further discloses wherein the stiffener is arranged perpendicular to the first wall and the first skin (see figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2. Claims 8-10,12,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nampy (US20170225764) in view of Biset (US20180142621).
With respect to claim 8 Nampy discloses the invention as claimed except expressly wherein the stiffener is configured with as triangular base that extends laterally across the first cavity.
Biset discloses the use of triangular shaped stiffening means (see figure 9b). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Biset to use triangular shaped stiffening elements with the teachings of Nampy to use a stiffening means. The motivation for doing so would be to take advantage of triangles known strength and to provide it across the whole of the chamber.
With respect to claim 9 Nampy as modified by Biset further discloses wherein the stiffener includes a base and a mount cantilevered from the base (see folded tab members of Biset figure 9b); the base extends laterally across the first cavity and the mount is bonded to at least one of the first wall or the second skin (at the tab structures this would be the case, regarding at a skin refer to tab member as taught in figure 9a).
With respect to claim 10 Nampy as modified further discloses wherein the stiffener further includes a second mount cantilevered (figure 9b) from the base and the mount is bonded to at least one of the second wall or the perforated skin (the mounts would be mounted to the walls based upon their outward projections).
With respect to claim 12 Nampy as modified by Biset further discloses wherein the plurality of cavities further includes a second cavity longitudinally adjacent the first cavity (see both Nampy and Biset); and 

With respect to claim 17 Nampy as modified by Biset further discloses wherein the stiffener is connected to the first wall and the second wall (see Biset whose stiffeners cross the chambers).
With respect to claim 20 Nampy as modified further discloses an acoustic panel comprising:
A perforated first skin (22 in figure 2);
A second skin(24); and 
A core including a corrugated ribbon (see figures 4-6 of Biset regarding the formation), a first wall (one of 36 in figure 5) a second wall (different 36 in figure 5) and a stiffener (50);
The corrugated ribbon configured with a plurality of baffles and septa (see Nampy for the elements and the manner of formation as taught by Biset) the corrugated ribbon forming a plurality of cavities (42 of Nampy) within the core that extend vertically between the first skin and the second skin and that extend laterally between the first wall and the second wall, the plurality of cavities including a first cavity; and 
The stiffener vertically tapering (see triangular stiffeners of Biset) as the stiffener extends.
While not expressly disclosing the taper being such that it tapers laterally from the first wall to the second wall it would have been an obvious matter of rearrangement to form such a structure based upon the areas of needed stiffening. 






With respect to claim 13 Nampy as modified further discloses wherein the plurality of cavities further include a second cavity longitudinally adjacent the first cavity; and the core is configured with out a stiffener within the second cavity.
‘1334 discloses the formation of structural members of the core (see figure 9) such that stiffening means (see elements 78 and 80) are provided such that they only extend into select chambers. 
It would have been obvious to combine the teachings of ‘1334 to provide stiffeners only in select chambers based upon the need for additional stiffening in any given location while reducing weight and materials costs in areas where the stiffening was not required. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nampy (US9764818) discloses an acoustic panel; Tien (US20150284945) discloses a pyramid waffle core for acoustic panel; Proscia (US20070034447) discloses an acoustic panel; and Weber (US3341395) discloses an acoustic panel. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837